DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered. 
Response to Arguments
The nonstatutory double patenting rejection over U.S. Patent No. 10,596,009 will be held in abeyance until the Applicant has submitted persuasive arguments, an acceptable terminal disclaimer, evidence, and/or amendments to overcome the rejection. 
In view of the affidavit filed 7/8/2022, the rejections over the Zubok reference have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hanssen et al. (US Pub. No. 2003/0065397).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 12, 14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,596,009. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 5, 6, 12, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hanssen et al. (US Pub. No. 2003/0065397; hereinafter Hanssen).
	Hanssen discloses the following regarding claim 1: a knee prosthesis kit, comprising: an implant (20) including an implant base (21) and an implant stem (24) extending from the implant base (Fig. 3), the implant base having a superior side (upper side portion of element 21) and an inferior surface (22); and an augment (40) arranged and configured to couple to the implant (Figs. 1-4; paras. 0054-0055), the augment including a cone-shaped portion (42) (Figs. 1-4; para. 0050); wherein the cone-shaped portion includes a bore (46) for receiving the implant stem (Figs. 3-4; paras. 0054-0055), the bore being sized to maintain a radial space between an exterior surface portion (26) of the implant stem and an interior surface portion (47) of the cone-shaped portion surrounding the exterior surface portion of the implant stem (Figs. 3-4) when the augment is coupled to the implant and the implant stem is received within the bore (Figs. 3-4; paras. 0054-0055).  
Hanssen discloses the following regarding claim 5: the knee prosthesis kit of claim 1, wherein the augment further includes an augment base (41), the cone-shaped portion extending from the augment base (Fig. 1), the augment base including a bone contacting surface (43) and an implant contacting surface (upper-most surface of element 41) arranged and configured to contact the inferior surface of the implant base when the augment is coupled to the implant (Fig. 4, where the upper surface of element 41 is fully capable of contacting the inferior surface of the base), the augment base including an opening (upper opening for element 46) for partially defining the bore for receiving the implant stem when the augment is coupled to the implant (Fig. 4).
Hanssen discloses the following regarding claim 6: the knee prosthesis kit of claim 5, wherein the augment including the augment base and the cone-shaped portion is integrally formed (Fig. 1).
Hanssen discloses the following regarding claim 12: the knee prosthesis kit of claim 1, wherein the cone-shaped portion of the augment includes a cone-shaped outer surface (Figs. 1-4).
Hanssen discloses the following regarding claim 19: the knee prosthesis kit of claim 1, wherein the implant comprises one of a tibial implant and a femoral implant (para. 0050).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanssen in view of Luckman et al. (US Pat. No. 5,152,797; hereinafter Luckman).
Hanssen discloses the limitations of claim 1, as described above. However, it does not recite the implant including at least one planar wing extending from the implant stem and the inferior surface; and the augment including at least one clearance space arranged to receive the at least one planar wing. Luckman teaches that it is well known in the art that a tibial knee implant comprises at least one planar wing (12), and an augment (15) with at least one clearance space in an upper, first portion of the augment base and a lower, second portion within the cone-shaped body of element 15 (Figs. 1, 3, 4, 6-7; col. 3, lines 39-68), for the purpose of more securely anchoring the device within the bone. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Hanssen to comprise planar wings and clearance spaces in the augment, as taught by Luckman, in order to more securely anchor the device within the bone. 

Claims 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanssen in view of in view of Delfosse (US Pat. No. 5,658,341).
Hanssen discloses the limitations of claim 1, as described above. However, it does not disclose the cone-shaped portion of the augment comprising two grooves formed therein that are aligned with the at least two openings to provide clearance for the fasteners. Delfosse teaches a tibial implant comprising at least two openings (1d; Figs. 3-4) for receiving fasteners (col. 3, lines 5- 9); and at least two grooves (1a5) aligned vertically with the openings that are fully capable of providing clearance for any fasteners (Fig. 4), for the purpose of providing the implant with the desired configuration needed to allow a user to more easily insert the implant. It would have been obvious to one having ordinary skill in the art to modify the device of Hanssen to comprise the grooves taught by Delfosse, in order to provide the implant with the desired configuration needed to allow a user to more easily insert the implant.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanssen in view of Delfosse, further in view of Lackey et al. (US Pat. No. 5,702,464; hereinafter Lackey).
Hanssen, as modified by Delfosse, teaches the limitations of the claimed invention, as described above. However, they do not teach the implant base openings not extending all the way through the implant base. Lackey teaches an implant (11) attached to an augment (12) via fasteners (22, 23) and openings (20, 21) that do not extend through the base of the implant (Fig. 1; col. 7, lines 1-18), for the purpose of securely fastening the modular components of the device together, while maintaining the structural integrity of the implant. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Hanssen, such that the implant base openings do not extend completely through the implant base, as taught by Lackey, in order to securely fasten the modular components of the device together, while maintaining the structural integrity of the implant. In addition, a simple substitution of one known element for another in order to obtain predictable results, in the instant case one type of fastening means for another, is generally considered to be within the level of ordinary skill in the art.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanssen in view of Forte (US Pat. No. 5,800,552).
Hanssen discloses the limitations of claim 1, as described above. However, it does not recite the outer surface of at least the cone-shaped portion being sintered. Forte teaches a knee implant having sintered exterior surfaces (col. 25, lines 31-45), for the purpose of promoting bone ingrowth and the fixation of the implant. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Hanssen to be sintered, as taught by Forte, in order to promote bone ingrowth and the fixation of the implant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774